IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TYREE LAWSON,                          :   No. 27 MAP 2019
                                       :
                     Appellant         :   Appeal from the Order of the
                                       :   Commonwealth Court at No. 178 MD
                                       :   2018 dated January 16, 2019.
             v.                        :
                                       :
                                       :
PA. DEPARTMENT OF CORRECTIONS          :
SECRETARY JOHN WETZEL, SCI             :
GRATERFORD SUPERINTENDENT              :
CYNTHIA LINK, AND SCI                  :
GRATERFORD'S INMATE                    :
ACCOUNTANT/S/,                         :
                                       :
                     Appellees         :


                                 ORDER


PER CURIAM                                     DECIDED: November 20, 2019
     AND NOW, this 20th day of November, 2019, the order of the Commonwealth

Court is AFFIRMED.